Prentis, P.,
delivered the opinion of the court.
It appears that one Monroe was apprehended on January 16, 1927, in Alexandria, driving a Buick coupe, engine No. 1370924, Virginia license No. 11,496, for 1927, in which he had a large quantity of ardent spirits which he was transporting illegally. The attorney for the Commonwealth filed an information under *444the statute for the condemnation of the automobile, and the defendant in error, N. B. Mayo, filed his petition, alleging that being the owner of the automobile, he had loaned it to Monroe, in Richmond, in order to take home a lady friend who was with him, and that he requested Monroe to place the ear in his, the owner’s, garage as soon as his trip had been completed; that later he learned of the arrest of Monroe and of the charge against him of illegal transportation of ardent spirits therein. He averred that he had no knowledge of Monroe’s unlawful purpose and prayed that the automobile might be returned to him as authorized by statute.
Among the errors assigned by the Commonwealth is this: The trial court empaneled a jury and submitted to it the questions as to whether Mayo was ignorant of the use of his car in the illegal transportation of ardent spirits, and whether he connived at or consented to its use for such illegal transportation.
The controlling statute, prohibiting transportation, etc., of ardent spirits is found in Acts 1924, page 593. The section is 28 (page 602), of which the pertinent portion is copied in the margin. *
*445The proper construction of the cited provisions of this statute is involved. The controlling language is-: "“Then such court shall have the right to relieve such owner or lienor from the forfeiture herein provided.” It seems to us quite apparent from the language referred to that the trial court has misconstrued it.
Whether or not relief from the forfeiture which is permitted by the statute shall in the particular case be accorded, is not one of the questions of fact which may be submitted to a jury as provided for in Chapter 131 of the Code, which is referred to. Questions of fact such as those involving the identity of the automobile, whether it was employed in the illegal transportation of intoxicating liquor, or any other pertinent fact showing that the particular automobile should not be confiscated, may arise, and should be submitted to a .jury. But no such issues are raised by the evidence relied on here by the claimant of this automobile. The sole question here involved is whether or not the trial court should, under the facts shown, relieve the •owner of the forfeiture. The solution of this question rests in the sound judicial discretion of the trial court, subject to review in proper cases of course, and clearly it is not an issue which should be submitted to the jury. A jury might think that the automobile should be forfeited, while the trial judge might be clear in his view that the owner or lienor was innocent, and that he should exercise his judicial discretion and relieve him from the forfeiture, in which event the views of judge prevail. This seems to us quite manifest from a consideration of the language which is used.
*446The question is important and the practice should be uniform. Our view of this matter is that the trial judge must accept the responsibility which the statute imposes, and that he cannot relieve himself of it by submitting the question to a jury.
In this case, the court submitted the following questions to the jury:
“1. Does it appear to the satisfaction of the jury from the evidence that the petitioner, Mayo, was ignorant of the illegal use to which said car was put?
“2. Does it appear to the satisfaction of the jury from the evidence that the use of said car for transportation of ardent spirits was without connivance or consent, expressed or implied, of the petitioner, Mayo, and for the trial of said issues petitioner Mayo shall be the plaintiff and the Commonwealth of Virginia the defendant. ’ ’
The trial judge has never expressed any opinion whatever as to these questions, unless his refusal to set aside the verdict should be so construed. It seems to us clear, then, that we should not undertake to review the evidence until the trial court has adjudicated the question which the petition of the owner of the automobile raises.
For the error in submitting this question to the jury, and in apparently accepting their verdict as decisive, the case is remanded, with directions to the trial court judge to exercise the discretion which the statute vests in him, and to express his conclusion as required by law.

Remanded.


“Any person interested may appear and be made a party defendant and make defense to the information, which must be done by answer under oath, and the proceedings shall conform as nearly as practicable to chapter one hundred and thirty-one of the Code of Virginia of nineteen hundred and nineteen.”
After providing for the forfeiture, this appears:
“Provided, that the forfeiture provided for in this section shall not apply to the_ transportation in personal baggage of the quantity of ardent spirits permitted by this act. And provided, further, that whenever a quantity of ardent spirits is illegally transported in any automobile or other vehicle and it shall appear to the satisfaction of the court from the evidence that the owner or lienor of such vehicle and team, automobile, boat or other conveyance, was ignorant of the illegal use to which the same was put, and that such illegal use was without his connivance or consent, express or implied, and that such lienor has prior to the commission of such offense duly recorded in the county or corporation in which the debtor resides, the instrument creating such lien and that said innocent owner has perfected his title to the vehicle, if the same be an automobile, by proper transfer in *445the office of the Secretary of the Commonwealth, as provided by law, then such court shall have the right to relieve such owner or lienor from the forfeiture herein provided; provided, however, such lienor or innocent owner shall pay the costs incident to the capture and custody of such automobile •or other vehicle and to the trial of said cause.”